Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/IB2018/000844, filed on 6/29/2018.

Information Disclosure Statement
The information disclosure statements submitted on 12/26/2019, 6/11/2021 and 6/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 recites the limitation "the housings" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the first housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the first housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-10, 12, 17, 21, 23, 24, 31, 34 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black et al. (WO 2012030717 A2).
For claim 1, Black et al. shows an insect trap (as discussed in [0028]) comprising: a first housing (Figs. 1-2: walls 20, and tray adjacent attractant receiving means 50); a reservoir at least partially defined by the first housing (space between 20 and inner surface of tray adjacent attractant receiving means 50); a protrusion (47) disposed within the reservoir and extending inward from an interior surface of the first housing (as shown in Fig. 2), the protrusion configured to pierce a package disposed within the reservoir (as discussed in [0053]); an actuator (40) connected to the protrusion such that when the actuator is moved, the protrusion moves with the actuator within the reservoir (as discussed in [0053]); a second housing (Fig. 2 shows space internally defined by the support members 45) moveably engaging the first housing (as discussed [0053]: at notches of support members 45); a trap chamber partially formed by the first and second housings (where the trap chamber is formed by closure of the opening of the cover 20 at the actuator 40 to the bottom wall 36); an inlet (Fig. 2: opening of cover 20 when the actuator is in position A) into the trap chamber; and wherein the second housing is movable between a first position where the inlet is open and a second position where the inlet is closed (as discussed in [0053] when the support members 45 move up and down to lines A and B).  
For claim 3, Black et al. shows the insect trap of claim 1, wherein the trap chamber comprises a floor (Fig. 2: 36), further comprising an adhesive coated on a surface of the floor (as discussed in [0043]).  
For claim 4, Black et al. shows the insect trap of claim 3, wherein the first housing comprises a bottom wall (Fig. 2-3: 32, 34) and wherein the floor (36) is adhered to the bottom wall using at least a portion of the adhesive (via exposed adhesive areas 37 as discussed in [0054]).
For claim 6, Black et al. shows the insect trap of claim 1, wherein the trap chamber comprises a floor (Fig. 2: 36), and wherein the first housing comprises a bottom wall and wherein the bottom wall forms the floor (as shown in Fig. 2: 32, 34, 36).  
For claim 7, Black et al. shows the insect trap of claim 6, further comprising an adhesive at least partially coating a surface of the floor (as discussed in [0043]).  
For claim 8, Black et al. shows the insect trap of claim 1, wherein the trap chamber comprises a floor (Fig. 2: 36), wherein the first housing comprises a bottom wall (34), and wherein at least a portion of the bottom wall adjacent to the floor is at an elevation above an elevation of the floor, forming a pit (35) to trap insects therein (as discussed in [0052] and [0054] with adhesive areas 37).  
For claim 9, Black et al. shows the insect trap of claim 8, where the bottom wall (Fig. 2: 34) rises in elevation from the inlet (35) to a point in the trap chamber adjacent the floor (at top of floor 36). 
For claim 10, Black et al. shows the insect trap of claim 1, wherein the protrusion (Fig. 2: 47) is a pin (puncturing/piercing portion of 47 as shown in Fig. 2).  
For claim 12, Black et al. shows the insect trap of claim 1, further comprising an attractant (Fig. 2: 50) configured to attract insects and to be disposed within the reservoir (as discussed in [0053]), wherein the attractant comprises an attractant composition configured to attract insects (as discussed in the abstract), a first package (“polymer vials” as discussed in [0053]) enclosing the attractant composition, and a second package (“metal foil tops” as discussed in [0053]) enclosing the first package therein and configured to be impermeable to gas. 
For claim 17, Black et al. shows the insect trap of claim 1, wherein the trap chamber (where the trap chamber is formed by closure of the opening of the cover 20 at the actuator 40 to the bottom wall 36) comprises a floor (32, 34), and wherein the first housing (Figs. 1-2: at the walls 20, and tray that is adjacent to the attractant receiving means 50) comprises: a first portion (at the floor 32,34), the reservoir being disposed within the first portion of the first housing (space between the actuator 40 and floor 32, 34); a second portion (Fig. 2: at the support members 45) spaced-apart from the first portion of the first housing; and a space defined between the first and second portions of the first housing (Fig. 2: at the level of the attractant receiving means 50 and tray); wherein the second housing (Fig. 2 shows space internally defined by the support members 45) is positioned over the space and movingly engaged with the first and second portions of the first housing to form the trap chamber and permit the second housing to move between the first and second positions (as shown in Fig. 2). 
For claim 21, Black et al. shows the insect trap of claim 17, wherein a longitudinal chamber member (Fig. 2 defined by the rod between the attractant receiving means 50) connects the first portion of the first housing to the second portion of the first housing (as shown in Fig. 20). 
For claim 23, Black et al. shows the insect trap of claim 17, wherein the second housing (Fig. 2 shows space internally defined by the support members 45) slideably engages the first and second housing portions, enabling the second housing to slide between the first and second positions (Fig. 2: where the support members slides between line A and line B).  
For claim 24, Black et al. shows the insect trap of claim 1, wherein the first housing (Figs. 1-2: walls 20, and tray adjacent attractant receiving means 50) comprises a plurality of interior channel walls (Fig. 2: as shown at the top of the attractant receiving means 50) disposed within the trap chamber forming a plurality of sub-chambers (Fig. 2: the attractant receiving means 50), each sub-chamber connected to the inlet (via the actuator 40) when the second housing is in the first position (raised to the line A in Fig. 2).  
For claim 31, Black et al. shows the insect trap of claim 1, wherein the first housing (Figs. 1-2: walls 20, and tray adjacent attractant receiving means 50) comprises a bottom wall (at undermost surface of the opening of the wall 20) disposed at the inlet that is configured to provide grip for insects crawling into the trap chamber via the inlet (such that the edge at the opening of wall 20 supports the rotatable actuator 40, providing grip).  
For claim 34, Black et al. shows the insect trap of claim 1, wherein the trap chamber comprises a retention mechanism selected from the group consisting of histamine, a chemical toxin, diatomaceous earth, amorphous silica, and biological control agents (as discussed in [0044] and [0045]).  
For claim 48, Black et al. shows an insect trap (as discussed in [0028]) comprising: a housing (Figs. 1-2: defined by walls 20, and tray that is adjacent the attractant receiving means 50); a reservoir at least partially defined by the first housing (space between 20 and inner surface of tray adjacent attractant receiving means 50); a protrusion (47) disposed within the reservoir and extending inward from an interior surface of the first housing (as shown in Fig. 2 and as discussed in [0053]), the protrusion configured to pierce a package disposed within the reservoir (as discussed in [0053]); an actuator (40) connected to the protrusion such that when the actuator is moved, the protrusion moves with the actuator within the reservoir (as discussed in [0053]); a substrate (Fig. 2: 34, 36) defining a plurality of channels (Fig. 2-3: 35); a trap chamber at least partially formed by the housing and the substrate (where the trap chamber is formed by closure of the opening of the cover 20 at the actuator 40 to the bottom wall 36); an inlet (Fig. 2: at the top of the housing 20 at the actuator 40) into the trap chamber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al., as above.
For claim 13, Black et al. shows the invention substantially as claimed, but fails to specifically show the insect trap of claim 12, wherein the first package includes an exterior wall that is configured to release the attractant composition through the exterior wall at a release rate from about 5 µg per day to about 500 µg per day.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Black et al. to include an exterior wall that is configured to release the attractant composition through the exterior wall at a release rate from about 5 µg per day to about 500 µg per day for the advantage of controllably dispersing the attractant at a desired rate according the type of pests or the amount of pests to be monitored, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 15, Black et al. shows the invention substantially as claimed, including polymer vials (as discussed in [0053]), but fails to specifically show the insect trap of claim 12, wherein the first package comprises polyvinyl chloride.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Black et al. to include the first package comprises polyvinyl chloride for the advantage of providing a durable, low-cost material to contain the attractant, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 16, Black et al. shows the invention substantially as claimed, including the second package is “metal foil tops” as discussed in [0053], but fails to specifically show the insect trap of claim 15, wherein the second package comprises a sealed pouch fabricated from a high barrier polyethylene terephthalate layer, an aluminum foil layer, and a polyethylene coextruded film.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Black et al. to include the second package comprises a sealed pouch fabricated from a high barrier polyethylene terephthalate layer, an aluminum foil layer, and a polyethylene coextruded film, for the advantage of providing a durable, low-cost material for sealing the first package, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
For claim 35, Black et al. shows the invention substantially as claimed, but fails to specifically show the insect trap of claim 34, wherein the retention mechanism is a histamine- impregnated cellulose-based substrate disposed within the first housing.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Black et al. to include the retention mechanism is a histamine- impregnated cellulose-based substrate disposed within the first housing for the advantage of arresting the pests at the inlet of the insect trap, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Black et al. in view of Black et al. (U.S. Patent Application Publication No. 2011/0072711, herein Black et al. ‘711).
For claim 44, Black et al. shows an insect trap (as discussed in [0028]) comprising: a housing (Figs. 1-2: defined by walls 20, and tray that is adjacent the attractant receiving means 50); a reservoir at least partially defined by the housing (space between 20 and inner surface of tray adjacent attractant receiving means 50); a protrusion (47) disposed within the reservoir and extending inward from an interior surface of the housing (as shown in Fig. 2 and as discussed in [0053]); an actuator (40) disposed upon the housing and configured to move the protrusion within the reservoir (as discussed in [0053]); a trap chamber at least partially formed by the housings (where the trap chamber is formed by closure of the opening of the cover 20 at the actuator 40 to the bottom wall 36) and constructed to capture insects.
Black et al. fails to specifically show an outer package and an inner package enclosed within the outer package. However, Black et al. ‘711 teaches an insect trap comprising: an outer package (Fig. 2: 110) disposed within the reservoir and impermeable to gas, and an inner package (Fig. 2: 140) enclosed within the outer package, the inner package being permeable to gas (as discussed in [0057]); and an attractant composition (Fig. 2: 160) disposed with the inner package (as discussed in [0057]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Black et al. to include the outer package and the inner package as taught by Black et al. ‘711 for the advantage of controllably retaining and dispersing the attractant within the reservoir.
Black et al. fails to specifically show wherein the inner package is configured to release the attractant composition at a release rate from about 15 µg per day to about 400 µg per day.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Black et al. and Black et al. ‘711 to include the inner package is configured to release the attractant composition at a release rate from about 15 µg per day to about 400 µg per day for the advantage of controllably dispersing the attractant at a desired rate according the type of pests or the amount of pests to be monitored, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 18-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Las et al. (U.S. Patent No. 5,983,558) shows an insect bait station including a puncturing member and a reservoir for a toxicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643